t c memo united_states tax_court nicholas j and diane l palihnich petitioners v commissioner of internal revenue respondent docket no filed date petitioners ps claimed deductions relating to white rim a limited_partnership in which they owned an interest in respondent r determined that ps were not entitled to deduct losses from white rim in ps filed amended returns for without ps’ knowledge r lost those returns for almost years in date r found and processed those amended returns if r had timely processed those returns overpayments from and a refund from would have been available to pay ps’ tax_liability ps believed in that as a result of tax_payments they had made and carrybacks to which they were entitled they had paid all or substantially_all of the amounts r said ps owed for r abated interest for that accrued while the returns were lost but did not abate interest for ps filed a claim for r to abate interest on their income_tax_liability for and additional interest for resulting from r’s denial of ps’ white rim deductions held r’s loss of ps’ amended returns from date to date was a ministerial error for purposes of sec_6404 i r c held further r’s refusal to abate interest that accrued from date to date on ps’ tax_liability for was an abuse_of_discretion held further r’s refusal to abate interest that accrued other than from date to date was not an abuse_of_discretion kenneth r cohen for petitioners shawna a early for respondent memorandum findings_of_fact and opinion colvin judge respondent issued a final_determination disallowing petitioners’ claim under sec_6404 for abatement of interest related to petitioners’ and tax years petitioners timely filed a petition under sec_6404 g and rule the issue for decision is whether respondent’s denial of petitioners’ request to abate interest relating to petitioners’ this was redesignated sec_6404 by the internal_revenue_service restructuring and reform act of publaw_105_206 sec_3309 112_stat_743 sec_6404 was later redesignated sec_6404 by the victims of terrorism relief act of publaw_107_134 115_stat_2435 and tax years was an abuse_of_discretion resolution of this issue depends on resolution of the following issues whether respondent’s loss of petitioners’ amended returns for almost years was a ministerial_act we hold that it was whether respondent’s refusal to abate interest that accrued from date to date on petitioners’ tax_liability for was an abuse_of_discretion we hold that it was whether respondent’s refusal to abate interest that accrued other than during the time respondent lost petitioners’ amended returns was an abuse_of_discretion we hold that it was not section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure references to petitioner are to nicholas j palihnich findings_of_fact some of the facts have been stipulated and are so found a petitioners and their tax_liabilities petitioners are married and lived in hopkinton massachusetts when they filed the petition in this case petitioners’ white rim investment and respondent’s disallowance of petitioners’ white rim deductions petitioners were limited partners in the white rim oil gas partnership white rim in petitioners deducted losses from white rim on their federal_income_tax returns on dates not stated in the record respondent audited the returns of white rim and its limited partners and examined petitioners’ income_tax returns for on date respondent sent a notice_of_deficiency to petitioners in which respondent determined a dollar_figure deficiency for resulting from respondent’s disallowance of a dollar_figure loss related to white rim petitioners timely filed a petition in this court in petitioners received a notice_of_deficiency for in it respondent determined a deficiency which resulted from the disallowance of petitioners’ claimed losses for white rim except for petitioners’ white rim deductions respondent has never questioned any item on any of petitioners’ tax returns petitioners’ amended returns for in and respondent issued notices of tax due and filed tax_liens for petitioners’ tax_liabilities as a result petitioners decided to fully pay their white rim tax_liabilities in to accomplish this they planned to file amended returns for and to refinance their home to fully pay their tax_liability and to apply overpayments totaling about dollar_figure from to their liabilities petitioners believed that as a result of these actions they would fully pay all tax_liabilities asserted by respondent relating to their white rim investment early in petitioners told respondent’s representatives that petitioners planned to file amended returns and that they thought that as a result they would owe no tax for those years samuel coleman a certified_public_accountant prepared and in date filed petitioners’ amended returns for and in which they carried back net operating losses nols from and to and resulting in zero tax due for and a dollar_figure refund for respondent’s brookhaven service_center lost petitioners’ amended returns in respondent did not process them until date sometime after they filed their amended returns petitioners wrote to respondent seeking information about their amended_return an employee in respondent’s office in holtsville new york wrote in reply that respondent would respond more fully in days shortly thereafter respondent informed petitioners that respondent had transferred the matter to respondent’s office in newark new jersey on date petitioners wrote to respondent at respondent’s holtsville new york office seeking information about their amended_return respondent replied to petitioners on date stating that respondent would respond more fully in days respondent did not contact petitioners again about their amended returns until early petitioners’ payment of tax in and respondent applied substantial overpayments and credits from and to petitioners’ tax_liability for respondent also applied the dollar_figure in withholding credits that petitioners had reported on their return to their tax_liability in date petitioners paid their nearly dollar_figure tax_liability for they expected that because they had claimed nols on their amended returns and made full payment for respondent would apply overpayments and withholding credits of about dollar_figure from to rather than to or petitioners believed that after the filing of their amended returns the paying of the dollar_figure liability for and the application of overpayments to they would have fully paid all tax_liabilities asserted by respondent relating to their white rim investment respondent sent to petitioners notices of tax_lien for on date and date a final notice_of_intent_to_levy for on date and a certificate of release of federal_tax_lien for on date respondent did not contact petitioners further about their tax years until from to petitioners continued reasonably to believe that they had paid all taxes respondent had asserted they owed relating to their tax_liabilities arising from white rim the parties settled petitioners’ tax_court case on date at that time petitioners still believed that they had fully paid the deficiency and interest thereon respondent’s discovery of petitioner’s amended returns on date petitioners wrote to respondent seeking information about their amended returns as a result of petitioners’ letter respondent realized that respondent had lost petitioners’ amended returns respondent found and processed petitioners’ amended returns in date on date we entered a decision in petitioners’ case that petitioners had a deficiency in income_tax of dollar_figure for on date respondent issued to petitioners a notice of tax due for showing an assessment of additional tax of dollar_figure interest of dollar_figure an adjustment or credit of dollar_figure and a balance due of dollar_figure b petitioners’ claim_for_abatement of interest respondent abated interest from date to date with respect to petitioners’ and tax years in date petitioners filed a claim under sec_6404 in which they asked respondent to abate dollar_figure of interest for and dollar_figure for because respondent had lost their amended returns for almost years on date respondent issued a final_determination denying petitioners’ interest abatement claim opinion a background the commissioner may abate interest assessed on any deficiency or payment of tax to the extent that any error or delay in payment of the tax is attributable to erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the commissioner and the taxpayer caused no significant aspect of the delay sec_6404 we apply an sec_6404 as enacted in and as applicable here provides sec_6404 assessments of interest attributable to errors and delays by internal_revenue_service -- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any delay in such continued abuse_of_discretion standard in reviewing the commissioner’s determination not to abate interest 113_tc_145 112_tc_230 b respondent’s contentions respondent contends that respondent’s loss of petitioners’ amended returns for almost years was not a ministerial_act petitioners’ delay in paying their tax was not attributable to respondent’s loss of their amended returns petitioners’ delay in paying their tax was attributable to petitioners’ decision to wait for the processing of their amended returns and respondent’ sec_2 continued payment is attributable to such officer_or_employee being dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment congress amended sec_6404 in to permit abatement of interest for unreasonable error or delay in performing a managerial or ministerial_act taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 this amendment applies to interest accruing with respect to deficiencies or payments for tax years beginning after date and thus does not apply in the instant case see 112_tc_19 n refusal to abate dollar_figure in interest for was not an abuse_of_discretion because that interest did not accrue during the time respondent lost petitioners’ amended returns c whether respondent’s loss of petitioners’ amended returns was a ministerial_act respondent contends that respondent’s loss of petitioners’ amended returns was not a ministerial_act we disagree respondent’s loss of petitioners’ amended returns fits easily within the definition of a ministerial_act contained in treasury regulations those regulations state that a ministerial_act is a procedural or mechanical act that occurs during the processing of a taxpayer’s case that does not involve the exercise of judgment or discretion by the commissioner sec_301_6404-2t b temporary proced admin regs fed reg date the commissioner’s loss of a taxpayer’s return is a procedural or mechanical act that does not involve the exercise of discretion or judgment by the commissioner the commissioner’s loss of a taxpayer’s returns is similar to an unexplained delay in transferring a file or issuing a notice_of_deficiency see eg sec_301_6404-2t b examples and temporary proced admin regs supra in contrast the loss of a taxpayer’s return is unlike a decision about prioritizing cases or decisions based on workload and limited resources whether or when to begin an audit or whether to send a revenue_agent to training without reassigning that agent’s cases all of which are purposeful activities by the commissioner see eg sec_301_6404-2t b examples and temporary proced admin regs supra respondent has identified no purpose served by losing a taxpayer’s returns and we know of none in congress amended sec_6404 to provide for abatement of interest that accrues as a result of an unreasonable error or delay in performing a ministerial or managerial act sec_6404 and b taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 respondent points out that a regulation promulgated after enactment of that amendment sec_301_6404-2 proced admin regs provides managerial act means an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records respondent also points out that sec_301_6404-2 example proced admin regs example provides as follows example a revenue_agent has completed an examination of the income_tax return of a taxpayer there are issues that are not agreed upon between the taxpayer and the irs before the notice_of_deficiency is prepared and reviewed a clerical employee misplaces the taxpayer’s case file the act of misplacing the case file is a managerial act the commissioner may in the commissioner’s discretion abate interest attributable to any unreasonable delay resulting from the file being misplaced respondent contends that example supports a holding here that the loss of a taxpayer’s records is a managerial act we disagree first we believe that the loss of a taxpayer’s return is a ministerial_act under the applicable version of sec_6404 see supra note the loss of a taxpayer’s records or returns does not require the exercise of judgment or discretion sec_301_6404-2t b temporary proced admin regs supra second as respondent acknowledges example applies only to interest accruing with respect to deficiencies for tax years beginning after date we conclude that respondent’s loss of petitioners’ amended returns was a ministerial_act for purposes of sec_6404 d whether petitioners’ delay in paying their tax for is attributable to respondent’s loss of petitioners’ amended returns respondent contends that petitioners’ delay in paying their tax from date to date is not attributable to respondent’s loss of petitioners’ amended returns we disagree the term attributable to means due to caused by or generated by 103_tc_428 the record shows that petitioners’ delay in paying the tax is attributable to respondent’s loss of their amended returns the nols claimed on petitioners’ amended returns plus their dollar_figure payment for eliminated their liabilities for and if those returns had been timely processed in dollar_figure in overpayments from and a dollar_figure refund for and any interest that accrued on the overpayments and refund would have been available to pay petitioners’ tax_liability petitioners decided to fully pay their white rim tax_liabilities in in petitioners reasonably believed that after they filed their amended returns and respondent applied overpayments to their year they had paid amounts substantially equal to the total_tax liabilities arising from their investment in white rim for including the dollar_figure deficiency respondent had determined for petitioners’ belief on this point was reasonable as shown by the fact that in date after respondent processed the amended returns respondent applied a dollar_figure credit to petitioners’ tax_year the pendency until of petitioners’ tax_court case has no bearing on the interest abatement issue here because petitioners reasonably believed that they had already paid the tax they owed for we conclude that respondent’s loss of petitioners’ amended returns from to caused them to delay paying their tax until the situation in this case is analogous to that in douponce v commissioner tcmemo_1999_398 where the court held that the commissioner’s failure to provide a taxpayer with a correct payoff amount was a ministerial error that warranted the abatement of interest a ministerial error by respondent caused both the taxpayer in douponce and petitioners to delay paying their tax respondent contends that douponce is distinguishable from this case because there is no evidence that petitioners were misled by incorrect information from respondent concerning the correct amount of tax due for we disagree as in douponce the only reason for the delay in petitioners’ payment of tax was respondent’s ministerial error ie the loss of petitioners’ amended returns for years respondent contends that this situation is analogous to that in wish v commissioner tcmemo_2001_57 we disagree in wish the taxpayers knew they owed tax for but resisted collection efforts anticipating that they would use a refund for to pay their tax we held in wish that the commissioner’s refusal to abate interest that accrued for while the taxpayers were awaiting their refund for was not an abuse_of_discretion because the delay in processing the refund did not cause the taxpayers to delay paying their tax we said that the taxpayer in wish chose to await the determination of the refund claim for while all along requesting holds on collection here unlike the taxpayers in wish petitioners reasonably believed they had taken steps sufficient to pay their tax and here unlike the delay in wish it was respondent’s ministerial error that caused the delay we conclude that petitioners’ delay in paying their tax from date to date was attributable to respondent’s loss of their amended returns e whether petitioners significantly contributed to the delay respondent contends that petitioners significantly contributed to the delay we disagree petitioners had no role in losing their amended returns for years and deserve credit for bringing to respondent’s attention the fact that respondent had lost those returns petitioners reasonably believed that they had paid their tax and did not significantly contribute to the delay petitioner credibly testified that petitioners would have paid the tax_liability earlier had they known that they still owed tax for that year as discussed above the only reason for the delay in petitioners’ payment of their tax for was respondent’s loss of petitioners’ amended returns for years thus respondent’s refusal to abate interest that accrued from date to date on petitioners’ tax_liability for was an abuse_of_discretion f whether respondent’s refusal to abate interest that accrued other than from date to date was an abuse_of_discretion petitioners contend that respondent’s failure to abate an additional dollar_figure for was an abuse_of_discretion petitioners have not stated the period during which the dollar_figure in interest accrued petitioners agree that respondent has abated interest for from date to date the taxpayer must establish a correlation between the alleged error or delay by the commissioner and a specific period for which interest should be abated as a result of that error or delay donovan v commissioner tcmemo_2000_220 thus the dollar_figure in interest for does not relate to respondent’s loss of petitioners’ amended returns we conclude that respondent’s failure to abate dollar_figure in interest for was not an abuse_of_discretion to reflect the foregoing decision will be entered under rule the dollar_figure in interest for could have accrued before petitioners filed their amended returns and thus would not have been abated when respondent abated interest from date to date
